Title: William Coghlan to Thomas Jefferson, 10 April 1811
From: Coghlan, William
To: Jefferson, Thomas


          
            May it please your Excellency
            Columbia W: Tennessee April 10th 1811—
          
           You will perhaps be somewhat surprized at being addressed by a person entirely unknown to your Excelcy, At such a distance, & on such a subject as you will not perhaps, expect I need not say (such a subject) as fame errs or you have been often addressed on the same subject & much to the satisfaction of the applicants. But that I may not intrude on your Excellencys time & patience I shall State my Case to you in as brief a manner as possible— I am a man turned of fifty bred to a mechanical business but now rendered unable to work by the Rheumatism, after Many losses & Misfortunes by sea & land too numerous to trouble your Excelcy with I was over persuaded to come to this western Country as being a healthy fertile & plentifull Country & where I could support my helpless family to wit a wife & five small Children on easy terms, I accordingly arived here about Eighteen months ago togeather with another man with the following property between us, Viz. two Stills a wagon & four indifferent horses a Military land warrant for 640 acres of land & no money, we could not get the warrant located unless we gave one half for the other, after some time we were compelled to sell it for two Shillings ⅌ acre we could only barely support ourselves by our Stills the other man sold his part & is gone back to N: Carolina where we came from I could not go on account of some debts I contracted for provisions a few cows &C: to support my Family & am now indebted about $120 which I am unable to pay & am at the eve of loosing every little thing I possess & seeing my poor family perrish if not relieved, If I could sell what little I have at near its Value I could pay without troubling your Excelcy or selling my still the only support of my poor family but money is so scarce here that nothing will sell for money & nothing will satisfie my creditors but money, I offered them property it wont do, I offered to pledge as security for $100 for one year six cows & calves two horses forty hogs two beds & some little articles of household furniture all worth at least $200 & twenty ⅌ Cent. intrest but could not obtain a loan unless I gave thirty ⅌ Ct. & deposit double as much property as I possessed which was out of my power to do. therefore must be surely undone & unable to return to some of the southrn States where I could support my distressed family by some means here I Can do nothing at the business I was bred too Viz Painting & Glaizing—But knowing your Humane Benevolent & Charitable Character & hearing of the many similar distressed Cases which your Excelcys timely Charity & benevolenc has relieved I was prompted (I hope by Heaven) to apply to you Excelcy for relief I know the little that would relieve me and my distressed family & enable me to support them in future would never be felt by your Excely except the heart felt pleasure it would give you to reflect that you saved a poor distressed family from inevitable distruction, Therefore I beg & Intreat of your Excelcy for the love of God to assist me & save my poor helpless family from Starvation, My oldest who bares your Excelcys Name A name always revered by me & will while I exist, is my chief assistant but he & I both unacquainted with labouring work are not able to support the rest, therefore earnestly supplicate & implore your Excys assistance & trust in God you will look upon our distress: situation with a favourable & compassionate Eye, in full Confidence of hearing from your Excelcy soon I remain Joined by my Family in fervent prayers & sincere & unfeigned wishes for your Health & Felicity in this world & Eternal Glory in the next your Excellency’s most devoted most humble & most obedt servt & Petitioner
          
            Wm Coghlan
        